



ENTERPRISE BANCORP, INC.
Restricted Stock Agreement

This Agreement is entered into as of this 19th day of March, 2019 (the “Grant
Date”) by and between Enterprise Bancorp, Inc., a Massachusetts corporation (the
“Company”), and _____________(the “Grantee”). Capitalized terms used but not
defined in this Agreement shall have the meanings assigned such terms in the
Enterprise Bancorp, Inc. 2016 Stock Incentive Plan, as amended on October 16,
2018 (the “Plan”).
WITNESSETH THAT:
WHEREAS, the Company has instituted the Plan for the benefit of officers,
employees and directors of the Company in order to provide such person with the
ability to a direct stake in the Company’s welfare; and
WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
shares of the Company’s common stock to the Grantee upon the terms and
conditions set forth below; and
WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of shares of the Company’s common stock to the
Grantee pursuant and subject to the terms of the Plan, a copy of which is
attached hereto and incorporated herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Grantee agree as follows.
1.    Grant. Subject to the terms of the Plan and this Agreement, the Company
hereby grants to the Grantee, and the Grantee hereby accepts, _________ shares
of the Company’s common stock, par value $0.01 per share (the “Restricted
Stock”). The term “Restricted Stock” shall include any additional shares of
stock of the Company issued on account of the foregoing shares by reason of
stock dividends, stock splits or recapitalizations (whether by way of mergers,
consolidations, combinations or exchanges of shares or the like).
2.    Vesting Schedule. The interest of the Grantee in the Restricted Stock
shall vest, if at all, only to the extent the vesting schedule attached to this
Agreement as Exhibit 1 is satisfied, which is incorporated herein and made a
part hereof by this reference; provided that the Administrator has the ability
to accelerate the vesting schedule pursuant to Section 2(b)(vi) of the Plan, and
provided further that such vesting of shares of the Restricted Stock shall be
and hereby is conditioned upon the Grantee’s continuing employment with the
Company and continuing compliance with all applicable employee confidentiality,
noncompetition and other agreements with the Company and any of its subsidiaries
as of each date upon which such vesting shall occur in accordance with such
vesting schedule. The unvested shares of Restricted Stock that do not satisfy
the vesting schedule in Exhibit 1 shall be forfeited as set forth therein.




--------------------------------------------------------------------------------




3.    Restrictions on Stock. Until the termination of restrictions and the
vesting of the shares of Restricted Stock as provided in Section 2 above, none
of the Restricted Stock may be sold, assigned, transferred, pledged, or
otherwise encumbered except as provided in this Agreement.
If the Grantee’s employment with the Company is terminated for any reason,
whether with or without cause and whether voluntarily or involuntarily, then all
shares of Restricted Stock that have not yet vested as of the time of the
Grantee’s termination of employment, if any, shall be forfeited and returned to
the Company and the Company shall have no further obligations to the Grantee
under this Agreement, unless the Compensation Committee of the Board of
Directors, or the full Board of Directors, as the case may be, of the Company,
in its sole discretion shall otherwise determine.
4.    Rights as Stockholder. Except for the restrictions and other limitations
and conditions provided in this Agreement, the Grantee as owner of the
Restricted Stock shall have all the rights of a stockholder, including but not
limited to the right to receive all dividends or other distributions paid on
such Restricted Stock and the right to vote all of the shares of such Restricted
Stock.
5.    Stock Certificates. Each certificate issued for shares of Restricted Stock
shall be registered in the name of the Grantee and deposited by the Grantee,
together with a stock power endorsed in blank, with the Company or its duly
appointed transfer agent and shall bear the following (or a similar) legend:


The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Restricted Stock Agreement between the registered
owner and Enterprise Bancorp, Inc. A copy of such Restricted Stock Agreement
will be furnished to the holder of this certificate upon written request and
without charge.


Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Company shall return to the Grantee (or to such
Grantee’s legal representative, beneficiary or heir) certificates, without a
legend, for the shares of common stock deposited with it or its transfer agent
pursuant to this Section 5 as to which the restrictions have been terminated.
Notwithstanding the foregoing, if and to the extent that the Company also
provides to its shareholders generally a means to hold title to shares on a
noncertificated basis, then the shares of Restricted Stock issued to the Grantee
under this Agreement may be issued on such a noncertificated basis if
permissible under applicable law and the rules of any applicable stock exchange.
If any such shares of Restricted Stock are so issued on a noncertificated basis,
then the Company shall adopt alternative measures in lieu of the foregoing stock
certificate legend to ensure that the restrictions on such shares of Restricted
Stock required under this Agreement are properly observed.
6.    Tax Consequences; Withholding. The Grantee has reviewed with the Grantee’s
own tax advisors the federal, state, local and foreign tax consequences of the
investment and the transactions contemplated by this Agreement. The Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents or representatives. The Grantee understands
that the Grantee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of the shares of Restricted
Stock hereunder. The




--------------------------------------------------------------------------------




Company shall have the right to deduct from amounts otherwise payable to the
Grantee, or to require the Grantee to pay, any taxes required by law to be
withheld with respect to the Restricted Stock.
7.    Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (a “Section
83(b) Election”), and the regulations and rulings promulgated thereunder, he
will provide a copy thereof to the Company within thirty days of the filing of
such election with the Internal Revenue Service. The Grantee agrees to assume
full responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the US Internal Revenue Service, even if the Grantee requests
the Company to make this filing on the Grantee’s behalf, and for all tax
consequences resulting from the Section 83(b) Election.
8.    Securities and Other Laws; Lock-Up Agreement. In any case in which in the
opinion of the Compensation Committee of the Board of Directors, or the full
Board of Directors, as the case may be, of the Company, the issue and/or
delivery of shares of common stock under this Agreement would violate
requirements of federal or state securities or other laws, or the requirements
of any securities exchange on which the stock is listed, the Company shall be
entitled to postpone such issue and/or delivery until such requirements have
been met. The Compensation Committee or the full Board of Directors, as the case
may be, may require representations and agreements from the Grantee in order to
ensure such compliance with federal or state securities or other laws or the
requirements of any securities exchange.
The Grantee hereby further agrees that as a condition to his receipt of the
Restricted Stock, he will execute an agreement in a form acceptable to the
Company to the effect that the shares of such Restricted Stock shall be subject
to any underwriter’s lock-up agreement in connection with a public offering of
any securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.
9.    Grantee’s Investment Representations. Grantee represents that he is
acquiring the shares of Restricted Stock for his own account for investment
purposes and not with a view towards distribution of the shares to the public.
10.    Adjustment in Provisions. In the event that there are any changes in the
outstanding common stock of the Company by reason of stock dividends, stock
splits, or recapitalizations (whether by way of mergers, consolidations,
combinations, or exchanges of shares or the like), the divisions of shares of
Restricted Stock into parts, the provisions for termination of restrictions on
parts of Restricted Stock, and any other relevant portions of this Agreement
shall be appropriately adjusted by the Compensation Committee of the Board of
Directors, or the full Board of Directors, as the case may be, of the Company,
if necessary, to reflect equitably such change or changes.
11.    [Intentionally Omitted]
12.    Termination or Amendment of Plan. The Compensation Committee of the Board
of Directors, or the full Board of Directors, as the case may be, of the Company
may terminate or amend the Plan at any time. No such termination or amendment
will affect the parties’ respective




--------------------------------------------------------------------------------




rights and obligations under this Agreement, as and to the extent that this
Agreement then remains in effect.
13.    Effect Upon Employment. Nothing in this Agreement or the Plan shall be
construed to impose any obligation upon the Company or any of its subsidiaries
to employ the Grantee or to retain the Grantee in its employ. This Agreement
does not interfere with the Grantee’s right or the Company’s right to terminate
the Grantee’s employment at any time, with or without cause.
14.    [Intentionally Omitted]
15.    General Provisions.
(a)    Amendment; Waivers. This Agreement, including the Plan, contains the full
and complete understanding and agreement of the parties hereto as to the subject
matter hereof and, except as otherwise permitted by the express terms of the
Plan and this Agreement, it may not be modified or amended nor may any provision
hereof be waived, except by a further written agreement duly signed by each of
the parties; provided, however, that a modification or amendment that does not
materially diminish the rights of the Grantee hereunder, as they may exist
immediately before the effective date of the modification or amendment, shall be
effective upon written notice of its provisions to the Grantee. The waiver by
either of the parties hereto of any provision hereof in any instance shall not
operate as a waiver of any other provision hereof or in any other instance.
(b)    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.
(c)    Governing Law. This Agreement has been executed in Massachusetts and
shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.
(d)    Construction. This Agreement is to be construed in accordance with the
terms of the Plan. In case of any conflict between the Plan and this Agreement,
the Plan shall control. The titles of the sections of this Agreement and of the
Plan are included for convenience only and shall not be construed as modifying
or affecting their provisions. The masculine gender shall include both sexes;
the singular shall include the plural and the plural the singular unless the
context otherwise requires. Capitalized terms not defined herein shall have the
meanings given to them in the Plan.
(e)    Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or
facsimile or sent by registered mail, postage prepaid, to the party addressed as
follows, unless another address has been substituted by notice so given:


To the Grantee:    To his address as set forth on the signature page hereof.


To the Company:    Enterprise Bancorp, Inc.
222 Merrimack Street
Lowell, Massachusetts 01852




--------------------------------------------------------------------------------




Attn: Mr. James A. Marcotte


(f)    Transfers in Violation of Restrictions Void. Any transfer of Restricted
Stock not made in conformance with this Agreement shall be null and void, and
the Company shall not be required to transfer on its books any shares of
Restricted Stock that shall have been sold or transferred by Grantee or
otherwise in violation of any of the provisions set forth in this Agreement or
to treat as owner of any such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed as a sealed instrument by its officer thereunto duly authorized as of
the date first set forth above.
Date of grant: March 19, 2019




ENTERPRISE BANCORP, INC.




By: ____________________________________
John P. Clancy, Jr.
Chief Executive Officer




--------------------------------------------------------------------------------




ACCEPTANCE
Your acceptance, as of the date of grant, of the foregoing grant of Restricted
Stock in accordance with the terms and conditions of this Restricted Stock
Agreement and the terms and conditions of the Enterprise Bancorp, Inc. 2016
Stock Incentive Plan, as amended, as well as your grant to the Company of a
stock power with respect to such Restricted Stock, shall be evidenced by your
electronic delivery of your acknowledgement in Computershare. This electronic
acceptance will be available to you when you log-on to Computershare’s equity
portal.


            






--------------------------------------------------------------------------------


Exhibit 1 to
Restricted Stock Agreement








Employee name (“Grantee”):    




Date of grant:            March 19, 2019




Number of shares of Restricted Stock granted:    




Vesting schedule:


                    
Vesting to be based on attainment of EPS cumulative totals.
           
•
When cumulative diluted earnings per share from 1/1/2019 forward reaches $X.XX,
25% of the shares of Restricted Stock granted will vest (calculation is made at
the end of each quarter and Restricted Stock is considered to be earned on the
close of business on the day of the earnings release).

•
When cumulative diluted earnings per share from 1/1/2019 forward reaches $X.XX
an additional 25% of the shares of Restricted Stock granted will vest
(calculation is made at the end of each quarter and Restricted Stock is
considered to be earned on the close of business on the day of the earnings
release).

•
When cumulative diluted earnings per share from 1/1/2019 forward reaches $X.XX
an additional 25% of the shares of Restricted Stock granted will vest
(calculation is made at the end of each quarter and Restricted Stock is
considered to be earned on the close of business on the day of the earnings
release).

•
When cumulative diluted earnings per share from 1/1/2019 forward reaches $X.XX
an additional 25% of the shares of Restricted Stock granted will vest
(calculation is made at the end of each quarter and Restricted Stock is
considered to be earned on the close of business on the day of the earnings
release).







If cumulative diluted earnings per share does not reach $XX.XX by 12/31/2023 (5
years from 1/1/2019), any unvested shares of Restricted Stock will be forfeited.




__________________________________
John P. Clancy, Jr.
Chief Executive Officer




